     Case: 4:14-cv-00138-DMB-JMV Doc #: 49 Filed: 08/16/21 1 of 2 PageID #: 233




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

DECARLOS MOORE                                                                         PLAINTIFF

V.                                                                  NO. 4:14-CV-138-DMB-JMV

MEDICAL, et al.                                                                    DEFENDANTS


                                              ORDER

        On September 29, 2014, Decarlos Moore filed a complaint challenging the conditions of

his confinement. Doc. #1. After finding that Moore failed to state a claim, this Court dismissed

the action and entered a final judgment on February 2, 2016. Docs. #18, #19.

        Since the dismissal of this case, Moore has filed multiple motions—seeking

reconsideration, a copy of the docket, and a list of lawyers to assist him with his case. Docs. #22,

#25, #28, #29, #30, #31, #32, #34, #36, #39, #44. These motions are substantially identical. The

Court granted Moore’s request for a copy of the docket. See Doc. #33 at 1. But his other requests

for relief have been denied. See Docs. #23, #26, #33, #35, #37, #46.

        On July 2, 2021, noting that “the time the Court has expended addressing Moore’s

numerous post-judgment motions has consumed resources of the Court which could have been

devoted to meritorious issues,” the Court ordered Moore to show cause why “any future motions

by him should not be docketed as correspondence (rather than as motions), which would require

no ruling or other action by the Court.” Doc. #47. Moore did not respond and the time to do so

has passed. Because he has failed to show cause, Moore is BARRED from filing any future

documents in this case in which he seeks relief. If he submits a document for filing in which he

requests relief, the Clerk of Court is directed to docket it as correspondence and the Court will take

no action on it.
Case: 4:14-cv-00138-DMB-JMV Doc #: 49 Filed: 08/16/21 2 of 2 PageID #: 234




  SO ORDERED, this 16th day of August, 2021.

                                         /s/Debra M. Brown
                                         UNITED STATES DISTRICT JUDGE




                                     2
